Citation Nr: 0616900	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  99-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-
traumatic arthritis of the left knee (flexion).  

2.  Entitlement to a compensable rating for post-traumatic 
arthritis of the left knee (extension).  

3.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active military service from January 1942 to 
January 1946.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of February 1999.  In the February 
1999 decision, the RO denied the veteran's claim for an 
increased rating for post-traumatic arthritis of the left 
knee.  The veteran filed a notice of disagreement in October 
1999, and the RO issued a statement of case (SOC) also in 
October 1999.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in November 
1999.  

In January 2001, the Board remanded the veteran's claim for a 
rating in excess of 10 percent for post-traumatic arthritis 
of the left knee to the RO for additional development.  In 
May 2002, the RO granted service connection and assigned a 
separate 10 percent disability rating for instability of the 
left knee effective August 24, 1998.  (See VAOPGCPREC 23-97 
and 9-98).  As such, the RO recharacterized the service-
connected disability of left knee as comprising separate 
disabilities-post-traumatic arthritis of the left knee and 
instability of the left knee.  

In September 2004, a Deputy Vice-Chairman of the Board 
granted the motion of the veteran's representative to advance 
this appeal on the Board's docket. pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

In September 2004, the Board remanded to the RO the issues of 
higher ratings for post-traumatic arthritis and for 
instability of the left knee.  In a December 2005 rating 
decision, the RO granted service connection and assigned a 
separate noncompensable disability rating for limitation of 
extension of the left knee under Diagnostic Code 5261, 
effective August 24, 1998.  (See also VAOPGCPREC 9-2004 
(September 17, 2004) (Separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same joint).  As such, the RO recharacterized the 
service-connected disability of the left knee as comprising 
three separate disabilities-post-traumatic arthritis of the 
left knee (flexion), post-traumatic arthritis of the left 
knee (extension), and instability of the left knee; the Board 
has done likewise, as reflected on the title page.  Inasmuch 
as 


the veteran is presumed to seek the maximum available 
benefits, and higher ratings are available for limited motion 
for flexion, extension, and for instability, claims for 
higher ratings for each remain viable on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

As a final preliminary matter, the Board notes that the 
September 2004 remand also addressed the matter of whether 
new and material evidence to reopen a claim for service 
connection for arthritis of the right knee had been received.  
Subsequently, the RO reopened the claim and granted service 
connection.  As the benefit sought with respect to that claim 
has been granted, that matter is no longer before the Board.  
The appeal is limited to the matters set forth on the title 
page.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.

2.  The veteran's post-traumatic arthritis of the left knee 
is manifested by subjective symptoms of popping with 
objective findings showing grinding, crepitation, some 
tenderness, mild laxity, inability to squat, and decreased 
flexion to 110 degrees and decreased extension to 5 degrees.  

3.  There is no evidence of more than slight instability of 
the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post-traumatic arthritis of the left knee (flexion) are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260 (2005).




2.  The criteria for a compensable rating for post-traumatic 
arthritis of the left knee (extension) are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 
(2005).

3.  The criteria for a disability rating in excess of 10 
percent for left knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on each claim for higher 
rating on appeal has been accomplished.

In November 2004 and April 2005 post-rating letters, the RO 
advised the appellant and his representative of VA's 
responsibilities to notify and assist the appellant in 


his claims, and what was required to prove a claim for 
service connection; the RO explained the information and/or 
evidence required from him, including medical evidence 
showing that his service-connected left knee post-traumatic 
arthritis and instability have worsened in severity.  
Further, through the subsequent February 2006 supplemental 
SOC (SSOC), the RO notified the appellant and his 
representative of the legal criteria governing the claims, 
the evidence that had been considered in connection with the 
appeal, and the bases for the assignment of the respective 
ratings for flexion, extension, and instability of the left 
knee.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claims, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that RO's November 2004 and April 2005 
post-rating notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the November 2004 notice letter, the RO requested that the 
appellant identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The RO explained 
that it would make reasonable efforts to obtain evidence to 
support his claims, such as medical records, employment 
records, or records from other agencies.  The April 2005 
letter also notified the appellant that it would obtain non-
VA medical records for which the appellant provided 
sufficient information and authorization.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  




As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claims.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claims.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the appellant has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claims.  Accordingly, on these facts, the 
RO's omission is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005). 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the February 1999 rating decision on appeal; however, 
in this appeal, such makes sense, inasmuch as the VCAA was 
not enacted until November 2000.  Moreover, the Board finds 
that, in this appeal, any delay in issuing section 5103(a) 
notice was not prejudicial to the appellant because it did 
not affect the essential fairness of the adjudication, in 
that the claims were fully developed and re-adjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  In this case, as indicated above, the 
appellant had full opportunity to respond after issuance of 
notice documents identified above, to include the RO's 
initial November 2004 post-rating notice letter, the April 
2005 post-rating notice letter, and the February 2006 SSOC.  
Moreover, after the RO issued the November 2004 and April 
2005 notice letters, the veteran was given yet another 
opportunity to provide information and/or evidence in support 
of the appeal before the RO readjudicated the claims, as 
reflected in the February 2006 SSOC. 



Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp., 159 F.3d at 549 Cf. 38 C.F.R. § 20. 1102.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  As regards the claims 
for increase on appeal, the Board finds that this was 
accomplished in the February 2006 SSOC; this suffices for 
Dingess/Hartman.  The Court also held that VA notice must 
include information regarding the effective date that may be 
assigned.  While the RO has not explicitly provided such 
notice in this case, such omission is harmless on these 
facts.  Id.  As the Board is denying each claim for increase, 
no effective date is being assigned, and there is no 
indication whatsoever that the veteran is challenging any 
effective date already assigned (the appeal is limited to 
claims for increase).

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims; as a result of 
these efforts, service medical records and VA medical records 
have been associated with the record.  The appellant also has 
submitted private medical records in his possession.  The 
veteran was provided a VA examination in November 2005, and 
the corresponding report has been associated with the claims 
file.  After receiving no response to requests for additional 
records from identified private sources, the RO appropriately 
enlisted the appellant's assistance in procuring those 
records; however, additional efforts to obtain private  
medical records have been unsuccessful, as those records have 
been purged.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that need to be obtained.  The 
record also presents no basis for further developing the 
record to create an additional evidence to be considered in 
connection with the claims.



Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on each of the claims on appeal. 

II.  Factual Background

In an April 2000 VA examination report, the examiner noted by 
history that the veteran injured his left knee during World 
War II, and the left knee had been symptomatic since then.  
Physical examination revealed that the veteran had a frail 
gait and required assistance rising from his chair.  There 
were bony deformities over the tibial plateau and femoral 
condyles bilaterally.  The knees were prominent relative to 
the thighs.  The examiner observed some thigh muscle atrophy 
bilaterally.  There was no soft tissue swelling or joint 
fluid accumulation.  The examiner diagnosed degenerative 
joint disease of the left knee, symptomatic.  The April 2000 
VA x-ray study revealed mild narrowing of all three 
compartments in the left knee.  Mild osteophyte formation and 
spurring of the tibial spine was also present.  The examiner 
opined that the veteran had mild degenerative changes in the 
left knee joint, which were symptomatic.  In a May 2005, 
handwritten addendum, the VA examiner added that the veteran 
had a considerable amount of pain and was very weak, as 
evidence by his need for assistance to stand from a seated 
position.  The examiner noted that the veteran struggled with 
activities of the most sedentary sort, such as rising from a 
chair.  The veteran had degenerative and not inflammatory 
arthritis of the knees.  It was unlikely, then, that the 
veteran would experience problems with flare ups.  Instead, 
his degenerative disease was a steady downward progression of 
signs and symptoms.  

The veteran underwent VA examination in October 2001.  
Physical examination of the left knee revealed 10 degrees of 
varus, with flexion to 110 degrees and extension to zero 
degrees.  Motion of the left knee was accompanied by 
cracking, snapping, and popping, with a very prominent 
palpable pop over the lateral aspect of the joint where there 
appeared to be a meniscal cyst associated with the lateral 
meniscus.  The examiner diagnosed internal derangement of the 
left knee with probable torn meniscus with secondary 
traumatic/degenerative arthritis of the left knee.  The 
examiner did not request a new x-ray study.  The examiner 
noted that there was objective evidence of pain on motion, 
with no weakness or excess f


fatigability.  The range of motion could be decreased by up 
to 50 percent during a flare-up or during overuse.  The 
veteran had some lateral instability, but no recurrent 
subluxation of the left knee-with some giving way.  The VA 
examiner assessed the left knee as quite severe, and opined 
that it seriously influenced the veteran's ability to obtain 
or retain substantial employment.

On April 2002 VA examination, the veteran's was able to 
extend his left knee +1 or +2 degrees and he had flexion to 
about 110 degrees with some resistance to flexion beyond 
about 80 degrees, which the examiner noted was a mostly 
voluntary resistance.  The examiner noted that, as the left 
knee flexed beyond 90 degrees, the veteran felt a pulling 
across the quadriceps and the patellar tendon.  In full 
extension, the left knee was in about 4 or 5 degrees of 
valgus.  There was no effusion, although there was some 
osteophytic overgrowth, particularly medially, which was very 
slightly tender to deep palpation.  There was a jog of medial 
laxity to valgus stress in full extension, and a 2 or 3 
millimeter jog of medial laxity to valgus stress in the 30 
degrees of flexion.  Otherwise, the left knee was completely 
stable to all tests throughout the range of motion.  The 
examiner diagnosed degenerative arthritis of the left knee.

In November 2005, a VA examiner noted that the veteran 
reportedly experienced greater left knee problems in the 
recent period.  The veteran had trouble going up stairs but 
much greater difficulty going down stairs.  He would have to 
go down the stairs backwards, clinging to a handrail.  The 
veteran had received cortisone injections in the left knee 
with moderate improvement.  He had not had left knee surgery.  
He reported that he was unable to drive a motor vehicle or 
play golf.  Physical examination revealed that the veteran's 
left knee had 15 degrees of varus deformity, with no 
effusion.  The left knee had extension to 5 degrees with no 
evident instability on varus or valgus strain.  The left knee 
had flexion to 110 degrees.  There was an easily palpable and 
audible grinding and crepitation with flexion extension in 
the left knee with palpable osteophytic ridging along the 
medial femoral condyle and medial tibial plateau.  The 
veteran was unable to squat, and quadriceps muscle atrophy 
was noted.  The examiner diagnosed advanced left knee 
multicompartmental degenerative arthritis.  The examiner 
commented that the prior 



April 2002 VA examination report described oft knee range of 
motion that was considerably better than on the current 
examination.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the RO granted service connection and assigned 
a 0 percent (noncompensable) rating for left knee injury, 
effective November 11, 1946.  In a January 1949 rating 
decision, the RO recharacterized the disability as arthritis, 
and assigned 10 percent rating, effective December 28, 1948.  
In May 2002, the RO assigned a separate 10 percent rating for 
instability of the knee pursuant to DC 5257, effective August 
24, 1998, continuing a 10 percent rating for post-traumatic 
arthritis of the left knee pursuant to DC 5010.  Later, in 
December 2005, the RO assigned a separate noncompensable 
rating for limitation of extension of the left knee pursuant 
to DC 5261, effective August 28, 1998, and continued the 10 
percent rating for limitation of flexion pursuant to DC 5010-
5260.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that no higher rating in assignable 
for any of the veteran's left knee disabilities.  



A.  Arthritis

Traumatic arthritis is rated under Diagnostic Code 5010, 
which in turn is rated under DC 5003, for degenerative 
arthritis.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 
5010.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, Diagnostic Code 5260, for limitation of 
flexion of the leg, and Diagnostic Code 5261, for limitation 
of extension of the leg).   

Under DC 5260, limitation of flexion of either leg to 45 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires flexion limited to 30 degrees.  A 30 percent rating 
requires flexion limited to 15 degrees.  30 percent is the 
maximum rating available under DC 5260.

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a 0 percent rating.  A 10 percent rating 
requires that extension be limited to 10 degrees.  A 20 
percent rating requires that extension be limited to 15 
degrees. A 30 percent rating requires limitation of extension 
to 20 degrees.  A 40 percent rating requires limitation of 
extension to 30 degrees.  A 50 percent rating requires 
limitation of extension to 45 degrees. 

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, to include during flare-ups 
and with repeated use, and those factors are not contemplated 
in the pertinent rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As documented above, with respect to limitation of motion 
(flexion), the Board points out that there are no medical 
findings reflecting the level of left knee 


impairment that would warrant at least the next higher, 20 
percent rating under DC 5260-that is, limitation of leg 
flexion to 30 degrees.  In this regard, the Board notes that 
the veteran demonstrated left flexion to 110 degrees on VA 
examinations on October 2001, April 2002, and November 2005.

Likewise, there are no medical findings reflecting the level 
of left knee impairment that would warrant the minimum 10 
percent rating under DC 5261-that is, limitation of leg 
extension to 10 degrees.  In this regard, the Board notes 
that the veteran demonstrated normal left knee extension on 
VA examination in October 2001, extension of +1 or +2 degrees 
on VA examination in April 2002, and extension to 5 degrees 
on VA examination in  2005.  These findings are consistent 
with the current 0 percent rating under DC 5260.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
left knee disability produced by such symptoms as pain, 
weakened movement, excess fatigability, and incoordination, 
the Board finds that no higher rating is assignable based on 
consideration of these factors.  While the April 2002 and 
November 2005 VA examiners opined that the veteran 
experiences some weakened movement, excess fatigability, and 
incoordination associated with the left knee.  The Board also 
acknowledges the veteran's complaints of left knee pain.  
However, even considering such factors, the veteran still has 
been able to accomplish left knee motion consistent with no 
more than the current 10 percent rating for limited flexion, 
and no more than the current noncompensable rating for 
limited extension.  While it is possible that, during flare-
ups or with repeated use of the knee, the veteran could 
experience additional loss in addition to that shown 
objectively, there are no findings to that effect of record.  
The fact remains that, given the medical findings noted 
above, the record presents no basis for assignment of any 
higher rating under either DC 5260 or 5261.

The Board also find that, in view of the findings showing 
measurable range of motion of the veteran's left knee during 
the entire rating period under consideration, a rating under 
DC 5256 for left knee ankylosis is not appropriate.  




B.  Instability

Under DC 5257, pursuant to which "other" impairment of 
either knee, to include recurrent subluxation or lateral 
instability, is evaluated, slight impairment warrants a 10 
percent rating; moderate impairment warrants a 20 percent 
rating; and severe impairment warrants a 30 percent rating.

The medical evidence does not indicate at least the level of 
left knee impairment that would warrant a 20 percent rating 
under DC 5257.  The April 2000 examiner did not describe any 
left knee instability.  The October 2001 VA examiner 
described some left knee lateral instability, but no 
recurrent subluxation-with some giving way.  The April 2002 
VA examiner found that there was a jog of medial laxity to 
valgus stress in full extension, and a 2 or 3 millimeter jog 
of medial laxity to valgus stress in the 30 degrees of 
flexion.  The April 2002 VA examiner added that the left knee 
was completely stable to all tests throughout the range of 
motion.  The November 2005 VA examiner found that the left 
knee had no instability evident on varus or valgus strain.  

The Board finds that the aforementioned is medical evidence-
which does not demonstrate even consistent findings of left 
knee instability-collectively indicates that any instability 
of the left knee is no more than slight, overall-this is 
consistent with the current 10 percent rating under DC 5257.  
There simply is no medical findings to even suggest that the 
veteran experiences overall moderate or severe instability of 
the knee.  As such, rating in excess of 10 percent for left 
knee instability is not warranted.  DC 5257.

The Board has considered the applicability of alternative DCs 
for evaluating the veteran's left knee instability, but finds 
that no higher rating is assignable.  Under DC 5258, a 
maximum, 20 percent rating is assigned for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  The Board notes, however, 
t there is no evidence of dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  Therefore a rating under DC 5258 is not appropriate.  



IV.  All Disabilities on Appeal

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that the record does not reflect that any of 
the left knee disabilities under consideration is so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2005) (cited to and discussed in the October 
1999 SOC).  The veteran fact that the veteran has been 
assigned three separate 10 percent ratings for the left knee 
is consistent with significant overall impairment (as noted 
by the October 2001 VA examiner); however, there is no 
persuasive evidence of marked interference with employment 
(i.e., beyond that contemplated the assigned ratings).  While 
the October 2001 examiner opined that the left knee seriously 
influenced the veteran's ability to obtain or retain 
substantial employment, this statement does not appear 
consistent with other evidence of record.  In particular, the 
Board Furthermore, the findings in the April 2002 and 
November 2005 VA examinations reports, which are more 
thorough and recent in time, do not support the October 2001 
VA examiner's conclusion.  There also is no evidence of 
frequent periods of treatment, much less hospitalization, for 
the left knee, or any evidence that any disability affecting 
the knee has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that a rating 
in excess of 10 percent, each, for post-traumatic arthritis 
resulting in both limited flexion and limited extension, or 
for left knee instability is not warranted, and the claims 
for higher ratings must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).



ORDER

A rating in excess of 10 percent for post-traumatic arthritis 
of the left knee (flexion) is denied.

A compensable rating for post-traumatic arthritis of the left 
knee (extension) is denied.

A rating in excess of 10 percent for left knee instability is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


